Citation Nr: 0632893	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-44 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1957, 
from March 1958 to June 1966 and from March 1967 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Houston, Texas regional office (RO) of the Department of 
Veterans Affairs (VA).

In May 2006, the veteran testified before the undersigned at 
a hearing held at the San Antonio, Texas, satellite office of 
the RO.

The Board notes that in addition to other service connected 
disabilities, the veteran is currently service connected for 
hypothyroidism at a 30 percent disability rating effective 
May 31, 2001.


FINDING OF FACT

Current sleep apnea had its onset in service.


CONCLUSION OF LAW

Sleep apnea was incurred in active duty military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for 
treatment, complaints or diagnosis of sleep apnea.

In June 2001, the veteran presented to the San Antonio, Texas 
VAMC where his problem list included a diagnosis of sleep 
apnea.  VAMC treatment notes in February 2002, December 2002, 
January 2003 and February 2003 all noted the veteran's 
history of sleep apnea.

In April 2003, the veteran presented to a private physician 
for a detailed examination of his established medical 
conditions that included hypothyroidism.  The treatment notes 
stated that the veteran was diagnosed with hyperthyroidism in 
1970.  He presented with complaints of easy fatigability, 
poor memory, sleepiness, difficulty with breathing, tremors, 
slowness of thought and difficulty swallowing.  The veteran 
stated that he also had sleep apnea and many of the symptoms 
overlapped.

In September 2003, an acquaintance of the veteran who was 
assigned to the same quarters as the veteran from 1968 to 
1969 provided a statement.  The letter stated that he could 
attest to the fact that the veteran used to stop breathing 
while he slept.  He stated that he saw the veteran stop 
breathing on several occasions while he was sleeping and 
advised him to seek medical attention.  He also noted that 
when he was tired, the veteran would fall asleep while he was 
talking.  He would not allow the veteran to operate vehicles 
because the veteran would fall asleep when driving. 

A note from the South Bexar VA Outpatient Clinic in April 
2004 stated that the veteran had been receiving care at that 
facility for hypertension, sleep apnea and chronic low back 
pain.

In a May 2004 sleep study conducted at the San Antonio VAMC, 
the veteran stated that he has had sleep apnea since the 
1960's.  He reported a previous sleep study in 1987 in 
Albuquerque, New Mexico where he was diagnosed with 
obstructive sleep apnea syndrome.  

In June 2004, the veteran underwent a sleep consultation at 
the San Antonio, Texas VAMC.  The diagnosis was severe 
obstructive sleep apnea syndrome.

In May 2005, the veteran underwent a comprehensive VA 
examination for his sleep apnea.  The veteran stated that his 
friends in the military told him that he snored a lot.  
However, he was not diagnosed with sleep apnea until a sleep 
study in 1986.  His symptoms have improved dramatically since 
a June 2004 sleep study.  The diagnosis was severe sleep 
apnea that had been much improved.

The examiner noted that there was no information regarding 
sleep apnea in the veteran's claims file.  As a result, the 
examiner was unable to determine the onset of the sleep apnea 
as it was strictly speculation on anyone's part to state when 
his sleep apnea developed.

In May 2006, the veteran presented to a VAMC sleep clinic for 
an evaluation.  The veteran reported problems with loud 
snoring, daytime sleepiness and fatigue dating back to 1967.  
The diagnosis was severe sleep apnea.

The treating physician noted that the veteran was service 
connected for hypothyroidism.  He stated that hypothyroidism 
and sleep apnea may both be associated with symptoms of 
fatigue and daytime sleepiness and it was certainly possible 
that the veteran was having symptoms of sleepiness and 
fatigue related to sleep apnea when his hypothyroidism first 
came to clinical attention.  However, he noted that the 
claims file and military medical records were not available 
for review.



Analysis

With regard to the elements of service connection, the 
veteran has a present disability as there are current 
diagnoses of severe sleep apnea.

The remaining determinations involve whether there was an in-
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.  

The veteran's service medical records are entirely negative 
for any manifestations of sleep apnea, the veteran and a 
service acquaintance have, however, reported symptoms in 
service.  They are competent to report such observable 
symptoms.  The veteran's physician linked these symptoms to 
sleep apnea.  The record, thus, supports a finding of a 
disease or injury in service.

The remaining question is whether the current disability can 
be linked to disease or injury in service.  The VA examiner 
reported that he was unable to provide an opinion in this 
regard without resort to speculation.  The examiner, however, 
relied on an inaccurate history.  The examiner stated that 
there was no evidence of sleep apnea in the claims folder.  
At the time of the examination, the claims folder contained 
diagnoses of sleep apnea as well as the veteran's competent 
reports of symptoms in service.  The examiner's opinion is 
therefore of little probative value.  Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion based on an 
inaccurate history); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).

The May 2006 opinion from a treating physician finds that it 
was certainly possible that the veteran was having symptoms 
related to sleep apnea when his hypothyroidism first came to 
clinical attention in service.  This physician did not have 
access to the claims folder, but the reported history is 
accurate.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding an opinion based on a history supplied by the 
veteran lacks credibility only if the history is inaccurate).

VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence.  Decision makers have discretion to accept 
or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

The Board finds the May 2006 opinion to be of more probative 
value than that of the VA examiner.  The May 2006 opinion can 
be read as saying that it is at least as likely as not that 
the current sleep apnea had its onset in service.

Resolving reasonable doubt in the veteran's favor, service 
connection for sleep apnea is granted.  38 U.S.C.A. § 
5107(b).  



ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


